Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teaches a system that includes an information processing apparatus that instructs a managing server to store backup data to be used for recovery in case of failing to update first information previously installed in the information processing apparatus with second firmware, an updating unit that updates the first firmware with the second firmware, and a recovery unit that performs recovery using the backup data stored in the managing server when the updating unit fails to update the first firmware. Ono (European Patent Application number EP3260981) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination an apparatus, a method, and a system that comprises an execute recovery process of recovering from a function implemented by a particular program whose update has failed, and execute one of a plurality of update processes for another program based on update information including information on a plurality of installers that update the plurality of programs and information indicating a dependency relationship between the plurality of installers. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of update control methods in information processing systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

Primary Examiner, Art Unit 2114